DETAILED ACTION
	This office action is in response to the election filed on November 13, 2020.  Claims 1-18 are pending (claims 7-13 and 17-18 are withdrawn from consideration as being related to non-elected Species).
	Claims 1-6 and 14-16 are examined herein on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, regarding Figures 1-5, in the reply filed on November 13, 2020 is acknowledged.  Applicant notes that claims 1-6 and 14-18 read on this elected Species.  While the Examiner agrees that claims 1-6 and 14-16 read on Species I, the Examiner cannot agree that claims 17-18 are part of such a Species.  Conversely, claims 17-18 relate to a distinct Species with a condenser and a solar cell.  For these reasons, claims 17-18 are also withdrawn from consideration.

Claims 1-6 and 14-16 are herein examined on the merits, relating to Species I elected and Figures 1-5.  This restriction is made FINAL.  However, it is noted that Applicant should leave non-elected claims 7-13 and 17-18 are Withdrawn/Non-elected.  Dependent claims will be considered for rejoinder upon the allowance of a base independent claim.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 29, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twelve (12) pages) were received on January 29, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the term “an optics” (which is also in the claims reads awkwardly and should be re-drafted with features more common in English.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities: regarding independent claim 1, the term “An optics” should be re-drafted for clarity in English.  This term should be more specific and does not make sense in the art.  Additional uses of “the optics” (claim 1) and each dependent claim also recites “the optics” and should .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. US 2009/0219716 B2.
Weaver et al. US 2009/0219716 B2 teaches (ABS; Figs. 2, 4, 6A, 6B, 8; corresponding text, in particular paragraph [0063]; Claims) an optics 800 (Figs. cited above, see Fig. 8) comprising: an incidence part where a light beam enters (bottom of Fig. 8); a first internal reflection part (top of Fig. 8) which internally totally reflects the light beam from the incidence part (depending on the angle of light, TIR occurs); and an emission part (sides of Fig. 8, but also light can be emitted from 800 depending on the claimed structural limitations for sole pending independent claim 1.  
Although Weaver is not viewed as the closest prior art to the claims or subject matter of the current application, this rejection is made to emphasize the original claim breadth of at least independent claim 1.  

Claims 1-3, 5, 6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. JP 2016 – 219325 A (Toshiba).
Ogawa et al. JP 2016 – 219325 A teaches (ABS; Figs. 1, 6-8; corresponding text, in particular paragraphs [0017], [0025] – [0031], [0047]; Claims) an optics (Figs. 1, 7, etc.) comprising: an incidence part where a light beam enters (bottom of Fig. 7, not shown); a first internal reflection part 43 (top of Fig. 7) which internally totally reflects the light beam from the incidence part (reflects out as in Fig. 7); and an emission part (sides of Fig. 7, light exits) where the light beam internally reflected (by outward reflection) by the first internal total reflection part is emitted, wherein the first internal total reflection part includes a first ridge part which extends radially from a central axis of the optics (Fig. 8 shows central axis 46 and radially extending features 42/43), and a cross claimed structural limitations for sole pending independent claim 1.  See paragraphs [0017], [0025] – [0031], [0047] of Ogawa.
Regarding claim 2, the high point of each ridge (as defined) is surrounded by two trough parts on both sides of the central ridge feature, with a first total reflection surface and second total reflection surface defined by a first bottom and having first and second angles to direct the light (Figs. 6-7) with respect to an “imaginary” surface.  Accordingly, all structure is met by Ogawa.
Regarding claim 3, the structure of Ogawa meets these features, as the lengths increase as distance away from the center axis increases (See Figs. 6-8), and because a first top of the first ridge part is an intersection line of first/second reflection surfaces.
Regarding claim 5, because the sharp angle of Ogawa’s ridges reflects signals out and no optics travels through, it can be considered as to exceed a critical angle.  Accordingly, all structure is met by Ogawa.
Regarding claim 6, the second angle is constant in the ridges for the second total reflection surface from the trough to peak and thus caused total reflection in Ogawa.
Regarding claim 14, the overall optics device in Ogawa is a lighting device, which includes a light source (lamp), wherein the incidence part and the first internal total reflection part face each other (on opposite sides in Figs. 6-8, viewing Fig. 1).
Regarding claim 15, an LED can be used as the light source (para [0017]).
Regarding claim 16, because some of the light in Ogawa will be reflected in similar manners to Fig. 2 of the current application, the relationships of the angles of the structure is met by Ogawa.

Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei JP 2012 – 048950 A (Toshiba).
Takei JP 2012 – 048950 A teaches (ABS; Figs. 1-6; corresponding text, in particular paragraph [0021]; Claims) an optics (function with light shown in Fig. 6a-b) comprising: an incidence part where a light beam enters (bottom of Fig. 6 at 12); a first internal reflection part (top of Fig. 6 near 13b) which internally totally reflects the light beam from the incidence part (reflects out as in Fig. 6a); and an emission part (sides of Fig. 6a, light exits at A) where the light beam internally reflected (by outward reflection) by the first internal total reflection part is emitted, wherein the first internal total reflection part includes a first ridge part which extends radially from a central axis of the optics (Figs 6a-b shows central axis dividing the light device and the radially extending features 13b), and a cross sectional shape of the first ridge part changes according to a distance from the central axis (Figs cited show ridges increasing in size as extending outwardly from center point), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1.  See paragraph [0021] of Takei.
Regarding claim 14, the overall optics device in Takei is a lighting device, which includes a light source (lamp), wherein the incidence part and the first internal total reflection part face each other (on opposite sides in Figs. 6-8, viewing Fig. 1).
Regarding claim 15, an LED can be used as the light source (para [0013]).
structure is met by Takei.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt DE 10 2014 217 093 A1.
Schmidt DE 10 2014 217 093 A1 teaches (ABS; Figs. 1, 2A, 2B, 3; corresponding text, in particular paragraphs describing Figs. (translation found on IP.com); Claims) an optics (function with light shown in Figs. 1, 2A, 2B) comprising: an incidence part where a light beam enters (bottom of Figs. 1 and 2A); a first internal reflection part (top of Fig. 2A near 24) which internally totally reflects the light beam from the incidence part (reflects out as in Fig. 2B); and an emission part (sides of Figs. cited, where light can exit after being reflected) where the light beam internally reflected (by outward reflection) by the first internal total reflection part is emitted, wherein the first internal total reflection part includes a first ridge part which extends radially from a central axis of the optics (Fig. 2a shows central axis near 80 dividing the light device and the radially extending features at 24/23), and a cross sectional shape of the first ridge part changes according to a distance from the central axis (Figs cited show ridges increasing in size as extending outwardly from center point), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1. 
Regarding claim 2, the high point of each ridge (as defined) is surrounded by two trough parts on both sides of the central ridge feature, with a first total reflection surface and second total reflection surface defined by a first bottom and having first and second angles to direct the light (as in Fig. 2B) with respect to an “imaginary” surface.  Accordingly, all structure is met by Schmidt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. JP 2016 – 219325 A (Toshiba), as applied to claims 1 and 2 above, and further in view of Zhang US 2015/0077987 A1. 
Regading sole pending independent claim 1, Ogawa et al. JP 2016 – 219325 A teaches (ABS; Figs. 1, 6-8; corresponding text, in particular paragraphs [0017], [0025] – [0031], [0047]; Claims) an optics (Figs. 1, 7, etc.) comprising: an incidence part where a light beam enters (bottom of Fig. 7, not shown); a first internal reflection part 43 (top of Fig. 7) which internally totally reflects the light beam from the incidence part (reflects out as in Fig. 7); and an emission part (sides of Fig. 7, light exits) where the light beam internally reflected (by outward reflection) by the first internal total reflection part is emitted, wherein the first internal total reflection part includes a first ridge part which extends radially from a central axis of the optics (Fig. 8 shows central axis 46 and radially extending features 42/43), and a cross sectional shape of the first ridge part changes according to a distance from the central axis (Fig. 8 shows ridges increasing in size as extending outwardly from point 46).  See paragraphs [0017], [0025] – [0031], [0047] of Ogawa.  Regarding dependent claim 2, the high point of each ridge (as defined) is surrounded by two trough parts on both sides of the central ridge feature, with a first total reflection surface and second total reflection surface defined by a first bottom and having first and second angles to direct the light (Figs. 6-7) with respect to an “imaginary” surface.  Accordingly, all structure is met by Ogawa.
expressly teach that the ridges include substantially “conical” shapes and an apex on the central axis and center side of the optics.  
Zhang ‘987 teaches optical systems and luminaries that include conical shapes and features at the point where curves and cones are created at the top and includes shapes thereunder with curves.  Zhang also reflects and/or refracts optical signals out of the overall optical light devices.  Using curved shapes and conical shapes is known in the art of lighting systems for improving out-coupling and causing lens effects to direct optical energy to desired areas of lighting and improve use.  
Since Ogawa and Zhang are both from the same field of endeavor, the purpose disclosed by Zhang would have been recognized in the pertinent art of Ogawa.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Zhang, to use conical shapes near the imaginary surfaces of the ridges for TIR, in the device of Ogawa, to improve optical out-coupling efficiency for known purposes of lighting devices such as by using these curved shapes.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of the claims and claim 4 is found obvious over Ogawa and further in view of Zhang.  Using different shapes for the ridges and troughs cannot serve distinguish from the prior art when using common knowledge in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 reference B to Dross which is pertinent to using total internal refection surfaces in optics to outcouple signals (see Figs. 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 14, 2021